DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claims 7-9 are objected to because of the following informalities:  Claims 7, 8 and 9 each recite “A braking device for a bicycle as claimed in claim 6”, however, Claims 7, 8 and 9 are directed to the same “braking device” of parent Claim 6, and Claims 7, 8 and 9 should recite “The braking device for a bicycle as claimed in claim 6”.  Appropriate correction is required.

Claims 12-14 are objected to because of the following informalities:  Claims 12, 13 and 14 each recite “A method as claimed in claim 11”, however, Claims 12, 13 and 14 are directed to the same “bicycle control method” of parent Claim 11, and Claims 12, 13 and 14 should recite “The bicycle control method as claimed in claim 11”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 3 recites “preforms”, which apparently is a misspelling of “performs”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 3 recites “preforms”, which apparently is a misspelling of “performs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 6, the claim recites “a control unit which operates the braking unit based on a braking condition which is set outside of the bicycle to brake the wheel of the bicycle without hard braking”.
The limitations “which is set outside of the bicycle” is ambiguous and unclear. Specifically, it is unclear what is required by “set outside of the bicycle”, as it is unclear what is or is not considered “outside” of the bicycle. For example, it is unclear if “outside” refers to a physical location located some distance away from any portion of a bicycle, or if “outside” refers to anything that may determine the “braking condition” that is not part of the bicycle, such as a person.
braking condition” is actually required to provide the same “braking condition” to the bicycle, or if the claim is directed to an intended use or intended situation. For example, it is unclear if a person may mentally determine the “braking condition” at some location “outside” of the bicycle, and the bicycle is capable of braking based on the “braking condition”, but the bicycle is not required to actually obtain the “braking condition” from whatever “set” the “braking condition”.
Therefore, the claim is unclear.
Because the claim does not recite any system or structure to “set” the “braking condition” as in the limitations perform the step of “a braking condition which is set outside of the bicycle” or recite any system of structure configured to set a “braking condition”, and does not recite any system or structure that sets the “braking condition” and provides this “braking condition” to the bicycle, the limitation “which is set outside of the bicycle” is interpreted as being directed to an intended use that does not further limit the claim, where the Applicant merely intends for the “braking condition” to be “set” outside of the bicycle, where such setting may be performed mentally.

As per Claim 12, the claim recites “A method as claimed in claim 11 including wirelessly transmitting the braking condition to the control unit on the bicycle”.
It is unclear what system or structure performs the method step of “wirelessly transmitting the braking condition to the control unit on the bicycle”. Therefore, the claim is unclear.

As per Claim 13, the claim recites “A method as claimed in claim 11 including wirelessly transmitting the braking condition to a server”.
It is unclear what system or structure performs the method step of “transmitting the braking condition to a server”. Therefore, the claim is unclear.

As per Claim 15, the claim recites “wherein the electronic device is a portable electronic device located off of the bicycle, and the braking condition is set by a non-user of the bicycle”.
However, parent Claim 11 recites “setting a braking condition for a bicycle using an electronic device” and makes no mention of any user or “non-user”, therefore, it is unclear if the “non-user” uses the “electronic device” by performing the step of “setting a braking condition for a bicycle using an electronic device”, or if Claim 15 is directed to an alternative to Claim 11 where a “non-user” performs the “setting” instead of the “electronic device”. It is also unclear if the step of “the braking condition is set by a non-user of the bicycle” is performed in addition to the Claim 11 step of “setting a braking condition for a bicycle using an electronic device”, which would result in the method setting the “braking condition” twice. The Examiner notes that Claim 11 does not appear to encompass any alternatives to performing the “setting” other than by using the “electronic device”.
Also, the limitation “non-user” is unclear, as the claim does not specify who would or would not qualify as a “non-user” of a bicycle and based on what conditions, and the claim does not recite any method steps that verify what user actually uses the non-user”. The Examiner notes that a person may be seated on a bicycle and not actually “using” the bicycle, such as by not pedaling or propelling the bicycle, and it is unclear if such a person would be a “non-user” according to the claim. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “a non-user of the bicycle” is an intended use that does not further limit the claim, as the claim does not recite any method steps that verify what user actually uses the bicycle, or of what conditions, if any, dictate whether or not any person is or is not a “non-user”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biderman et al. (2016/0014252).

Examiner’s Note: Because the claim does not recite any system or structure to “set” the “braking condition” as in the limitations perform the step of “a braking condition which is set outside of the bicycle” or recite any system of structure configured to set a “braking condition”, and does not recite any system or structure that sets the “braking condition” and provides this “braking condition” to the bicycle, the limitation “which is set outside of the bicycle” is interpreted as being directed to an intended use that does not further limit the claim, where the Applicant merely intends for the “braking condition” to be “set” outside of the bicycle, where such setting may be performed mentally. However, for the sake of compact prosecution, the limitations of “a braking condition which is set outside of the bicycle” are examined and rejected over the prior art as seen below.

As per Claim 6, Biderman et al. teaches the claimed braking device for a bicycle comprising:
a braking unit which brakes a wheel of the bicycle (“…bicycle…”, see P[0835] and “Deceleration may be effectuated by application of power to the motor to generate a rotational force opposite that of the current rotation, or by reducing the level of rotational force in the same direction, such as in cases where the effects of gravity, friction, wind resistance, or the like are enough to induce deceleration on the vehicle in the absence of continued levels of rotational force”, see P[0689] and “The estimated outside forces ; and
a control unit which operates the braking unit based on a braking condition which is set outside of the bicycle (“…control system 214…motor controller…”, see P[0690], and see “…bicycle…”, see P[0835], and see “With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847]) to brake the wheel of the bicycle without hard braking (“With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847] and “The “maximum speed control” mode introduces braking on hills to limit the maximum speed of the vehicle. Such a “maximum speed control” may also determine the maximum permitted speed to particular legal jurisdictions as determined by a global Positioning Unit”, see P[0851]).

As per Claim 8, Biderman et al. teaches the claimed braking device for a bicycle as claimed in claim 6, further comprising a position information identification unit which specifies the position of the bicycle, wherein the braking condition includes position information concerning the bicycle, and the control unit performs braking when the bicycle is at a predetermined position (“With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847] and “The “maximum speed control” mode introduces braking on hills to limit the 

As per Claim 9, Biderman et al. teaches the claimed braking device for a bicycle as claimed in claim 6, wherein the braking unit is a rotating electrical machine which performs regenerative braking, and the control unit performs regenerative control of the rotating electrical machine (“…control system 214…motor controller…”, see P[0690] and “The battery protection algorithm 2100 maintains regenerative charging currents”, see P[0919] and “One consequence of this is that during hard braking, when the braking torque is high and thus the motor current is high, the power dissipated in the electric motor 908 is quite high, so the motor absorbs significant braking energy. As the speed drops, the braking power drops and the proportion of the braking power absorbed by the motor increases until it reaches the point where the motor is absorbing all of the braking power. At this point regeneration of power back into the battery system 906 ceases and the available braking torque is at a maximum”, see P[0921]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Biderman et al. (2016/0014252) in view of Hatori et al. (JP2002297910A).

As per Claim 7, Biderman et al. does not expressly recite the claimed braking device for a bicycle as claimed in claim 6, wherein the control unit includes a communication unit which transmits a traveling state of the bicycle…(“…a server in communication with each of a plurality of electrically motorized wheels, the server operable to integrate movement data from each of the electrically motorized wheels…”, see P[0144] and “The electrically motorized wheel may also communicate with a server via the mobile device 1416”, see P[0830] and “The data from each trip 1600 may be communicated either directly to a server 1610…”, see P[0861]).
Biderman et al. does not expressly recite the bolded portions of the claimed
wherein the control unit includes a communication unit which transmits a traveling state of the bicycle when the braking unit is braking according to the set braking condition to outside of the bicycle.
Hatori et al. (JP2002297910A) teaches a vehicle terminal which may be provided in a bicycle with a motor (Hatori et al.; see P[0035]), and where driving data acquired by sensors such as sudden braking may be transmitted to a server, where the transmission may be in real-time (Hatori et al.; see P[0028], P[0052] and P[0075]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Biderman et al. with the teachings of Hatori et al., and wherein the control unit includes a communication unit which transmits a traveling state of the bicycle when the braking unit is braking according to the set braking condition to outside of the bicycle, as rendered obvious by Hatori et al., in order to provide for the “calculation of the payment of automobile insurance premiums” (Hatori et al.; see P[0001]).

As per Claim 10, Biderman et al. teaches the claimed bicycle braking system comprising:
a braking unit which brakes a wheel of the bicycle (“…bicycle…”, see P[0835] and “Deceleration may be effectuated by application of power to the motor to generate a rotational force opposite that of the current rotation, or by reducing the level of rotational force in the same direction, such as in cases where the effects of gravity, friction, wind resistance, or the like are enough to induce deceleration on the vehicle in the absence of continued levels of rotational force”, see P[0689] and “The estimated outside forces are then used to power the electric motor in a direction in which the vehicle is moving or in a direction opposite the direction the vehicle is moving, causing a braking effect or acceleration in a reverse direction”, see P[0771]);
a braking condition setting unit which sets a braking condition of the bicycle (“With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847] and “The mobile device user interface 1500 may present the multiple of operational modes 1504”, see P[0848]);
a control unit which receives the braking condition and controls the braking unit according to the braking condition (“The mobile device 230 is operable to wirelessly communicate with the electrically motorized wheel 100, such as via the short-range wireless communications systems 312, 220”, see P[0696] and “The mobile device 230 can also be utilized to select and/or control operational modes of the electrically motorized wheel 100. For example, a user can remotely configure the electrically motorized wheel 100 via the mobile device 230 to operate according to one of a multiple of predefined modes. Alternatively, or in addition thereto, the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100…”, see P[0698]); and
a communication unit which transmits the traveling state of the bicycle…(“…a server in communication with each of a plurality of electrically motorized wheels, the server operable to integrate movement data from each of the electrically motorized wheels…”, see P[0144] and “The electrically motorized wheel may also communicate with a server via the mobile device 1416”, see P[0830] and “The data from each trip 1600 may be communicated either directly to a server 1610…”, see P[0861]).
Biderman et al. does not expressly recite the bolded portions of the claimed
 when the braking unit brakes the bicycle according to the braking condition to a server.
However, Hatori et al. (JP2002297910A) teaches a vehicle terminal which may be provided in a bicycle with a motor (Hatori et al.; see P[0035]), and where driving data acquired by sensors such as sudden braking may be transmitted to a server, where the transmission may be in real-time (Hatori et al.; see P[0028], P[0052] and P[0075]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Biderman et al. with the teachings of Hatori et al., and to provide a communication unit which transmits the traveling state of the bicycle when the braking unit brakes the bicycle according to the braking condition to a server, as rendered obvious by Hatori et al., in order to provide for the “calculation of the payment of automobile insurance premiums” (Hatori et al.; see P[0001]).



Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biderman et al. (2016/0014252).

As per Claim 11, Biderman et al. teaches the claimed bicycle control method comprising:
setting a braking condition for a bicycle using an electronic device (“…bicycle…”, see P[0835] and “With reference to FIG. 15B, the user may select an , the braking condition specifying a maximum speed of the bicycle at a class of physical locations (“The “maximum speed control” mode introduces braking on hills to limit the maximum speed of the vehicle. Such a “maximum speed control” may also determine the maximum permitted speed to particular legal jurisdictions as determined by a global Positioning Unit”, see P[0851]);
determining the current location (“The “maximum speed control” mode introduces braking on hills to limit the maximum speed of the vehicle. Such a “maximum speed control” may also determine the maximum permitted speed to particular legal jurisdictions as determined by a global Positioning Unit”, see P[0851]) and speed of the bicycle (“…sensor inputs may be considered from both a speed sensor 1802 that senses the speed of rotation of the electrically motorized wheel or displacement of the vehicle…”, see P[0881]);
comparing the determined position of the bicycle with map data to determine if the current location of the bicycle corresponds to the class of locations specified by the braking condition and comparing the speed of the bicycle with the maximum speed specified by the braking condition (“The “maximum speed control” mode introduces braking on hills to limit the maximum speed of the vehicle. Such a “maximum speed control” may also determine the maximum permitted speed to particular legal jurisdictions as determined by a global Positioning ; and
controlling a braking unit of the bicycle with a control unit on the bicycle to brake the bicycle to a speed no greater than the maximum speed specified by the braking condition when the comparison with the map data determines that the current location of the bicycle corresponds to class of physical locations specified by the braking condition (“With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847] and “The “maximum speed control” mode introduces braking on hills to limit the maximum speed of the vehicle. Such a “maximum speed control” may also determine the maximum permitted speed to particular legal jurisdictions as determined by a global Positioning Unit”, see P[0851]), where the “class” is equivalent to individual legal jurisdictions.
 Biderman et al. does not expressly recite the bolded portions of the claimed
controlling a braking unit of the bicycle with a control unit on the bicycle to brake the bicycle to a speed no greater than the maximum speed specified by the braking condition when the comparison with the map data determines that the current location of the bicycle corresponds to class of physical locations specified by the braking condition and the speed of the bicycle is greater than the maximum speed specified by the braking condition.
However, Biderman et al. recites that braking is used to limit a vehicle maximum speed for particular legal jurisdictions (see the above citations), where a person having ordinary skill in the art would recognize that if a speed is at or below the maximum 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control a braking unit of the bicycle with a control unit on the bicycle to brake the bicycle to a speed no greater than the maximum speed specified by the braking condition when the comparison with the map data determines that the current location of the bicycle corresponds to class of physical locations specified by the braking condition and the speed of the bicycle is greater than the maximum speed specified by the braking condition, in order to brake only when a maximum speed is exceeded.

As per Claim 12, Biderman et al. teaches the claimed method as claimed in claim 11 including wirelessly transmitting the braking condition to the control unit on the bicycle (“The mobile device 230 is operable to wirelessly communicate with the electrically motorized wheel 100, such as via the short-range wireless communications systems 312, 220”, see P[0696] and “With reference to FIG. 15A, a mobile device user interface 1500 for a mobile device 1502 may provide selection among various operational modes 1504”, see P[0833] and “With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847]), wherein the control unit preforms the comparison of the determined position of the bicycle with map data and performs the comparison of the speed of the bicycle with the maximum speed specified by the braking condition (“Generally, in bicycle 

As per Claim 14, Biderman et al. does not expressly recite the claimed method as claimed in claim 11 wherein the class of physical locations is selected from intersections, sidewalks, and roadways.
However, Biderman et al. teaches that determining a “maximum permitted speed to particular legal jurisdictions as determined by a global Positioning Unit” (see P[0851]), where it was conventional and commonly known in the art before the effective filing date of the claimed invention for roadways to have speed limits, where such roadways would correspond to “particular legal jurisdictions”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the class of physical locations to be selected from intersections, sidewalks, and roadways, in order to have maximum speed to be based on a location such as by basing the maximum speed on a speed limit of a location corresponding to a roadway. 

Examiner’s Note: The limitation “a non-user of the bicycle” is an intended use that does not further limit the claim, as the claim does not specify who would or would not qualify as a “non-user” of a bicycle and based on what conditions, and the claim does not recite any method steps that verify what user actually uses the bicycle, or of non-user”. However, for the sake of compact prosecution, this limitation is addressed in the prior art rejection as seen below.

As per Claim 15, Biderman et al. does not expressly recite the claimed method as claimed in claim 11 wherein the electronic device is a portable electronic device located off of the bicycle, and the braking condition is set by a non-user of the bicycle (“…bicycle…”, see P[0835] and “With reference to FIG. 15B, the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel”, see P[0847] and “The mobile device user interface 1500 may present the multiple of operational modes 1504”, see P[0848]), where “a non-user of the bicycle” is an intended use that does not further limit the claim, as the claim does not specify who would or would not qualify as a “non-user” of a bicycle and based on what conditions, and the claim does not recite any method steps that verify what user actually uses the bicycle, or of what conditions, if any, dictate whether or not any person is or is not a “non-user”.
The Examiner also notes that Biderman et al. is capable of performing the above indicated intended use, as clearly a person using the mobile device may set an operational mode of a bicycle prior to actually riding the bicycle, making the person a “non-user of the bicycle”.



13 is rejected under 35 U.S.C. 103 as being unpatentable over Biderman et al. (2016/0014252) in view of Sheynblat (2007/0198160).

As per Claim 13, Biderman et al. does not expressly recite the claimed method as claimed in claim 11 including wirelessly transmitting the braking condition to a server, wherein the server preforms the comparison of the determined position of the bicycle with map data and performs the comparison of the speed of the bicycle with the maximum speed specified by the braking condition and wirelessly transmits a signal to the control unit on the bicycle to control the braking unit of the bicycle.
However, Sheynblat (2007/0198160) teaches a remote speed management application that is remote from a vehicle, where this application may determine a present geographic position of a device carried by the vehicle, and where this application may generate a speed control signal to control the speed of the vehicle based on the location of the vehicle and speed limits correspond to the location (Sheynblat; see P[0029], also see P[0018] and P[0036]). While Sheynblat does not recite that a server or remote application may recite a transmitted “braking condition”, when modifying Biderman et al. with Sheynblat, the step of “wirelessly transmitting the braking condition to a server” is an obvious variation of the prior art, as this step includes some system such as a user interface device being used to provide the claimed server with instructions for monitoring the bicycle, such as by a user interface device transmitting an input of locations on a map and associated speeds to the server as instructions for monitoring the bicycle speed, where this can be performed using the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Biderman et al. with the teachings of Sheynblat, and for the method as claimed in claim 11 to include wirelessly transmitting the braking condition to a server, wherein the server preforms the comparison of the determined position of the bicycle with map data and performs the comparison of the speed of the bicycle with the maximum speed specified by the braking condition and wirelessly transmits a signal to the control unit on the bicycle to control the braking unit of the bicycle, as rendered obvious by Sheynblat, in order to “generate speed control signals to automatically initiate a change in an actual speed…such as the speed of a vehicle carrying” a “wireless device” (Sheynblat; see P[0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662